Filed
                                                                                      Washington State
                                                                                      Court of Appeals
                                                                                       Division Two

                                                                                     November 19, 2019

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 In the Matter of the Personal Restraint Petition                  No. 52700-6-II
 of:

 DANIEL SCOTT MOODY, JR.,

                              Petitioner.
                                                            UNPUBLISHED OPINION




       MELNICK, J. — Personal restraint petitioner Daniel Moody seeks relief from his 2017 guilty

plea and sentence for two counts of child molestation in the second degree, commercial sex abuse

of a minor, and communication with a minor for improper purposes. In 2018, the State filed a

motion and order to correct the judgment and sentence.

       Moody argues that, based on the change to his sentence, his plea was involuntary and he

was entitled to the option of withdrawing his plea, which was not given. Moody also argues that

his plea was invalid because his offender score was erroneously calculated.

       We deny Moody’s petition.

                                             FACTS

       As a result of a sting operation, the State charged Moody with attempted rape of a child in

the first degree, commercial sex abuse of a minor, and communication with a minor for improper

purposes.
52700-6-II


        The State then amended the information, and Moody entered guilty pleas pursuant to In re

Barr.1 He pled guilty to two counts of child molestation in the second degree (counts I, IV), crimes

Moody did not commit, in addition to commercial sex abuse of a minor (count II) and

communication with a minor for improper purposes (count III).

        Moody had no prior criminal history but stipulated to the correctness of his offender score

of 9.

        In Moody’s statement on his plea of guilty to the sex offenses, Moody wrote:

        In May of 2017 I agreed to pay money in exchange for sex with two ficticious [sic]
        children under the age of 12 in Pierce County, WA. In anticipation of this, I
        communicated by text message with one of the ficticious [sic] children about my
        intentions. I am pleading to counts I & IV pursuant to In re Barr. I drove to an
        agreed location with intent to have sex with the ficticious [sic] children, where I
        was arrested.

Pers. Restraint Pet. (PRP), Attach. (statement of defendant on plea of guilty to sex offense) at 9.

        The court sentenced Moody to 108 months of confinement and 36 months of community

custody on each count. The court then entered an exceptional sentence which provided that the 36

months of community custody on counts I and II would run consecutive to each other.

        Approximately one year later, the State filed a motion to correct the judgment and sentence.

The motion recognized that “the combined incarceration and community custody terms cannot

exceed the statutory maximum sentence for any count, so in [Moody’s] case the terms of




1
  In re Pers. Restraint of Barr, 102 Wash. 2d 265, 270, 684 P.2d 712 (1984) (allowing a defendant to
plead guilty to a charge that was not committed in order to avoid near certain conviction for a
greater offense). Here, in Moody’s statement on his plea of guilty to the sex offenses, the judge
wrote that Moody “orally stated/confirmed that he has reviewed all the evidence with his lawyer
and believes he would be convicted at trial, so he is pleading guilty to crimes he did not commit
to take advantage of the State’s offer.” Pers. Restraint Pet. (PRP), Attach. (statement of defendant
on plea of guilty to sex offense) at 9. Neither the report of proceedings from Moody’s sentencing
hearing nor his signed plea agreement is in the record.


                                                 2
52700-6-II


community custody are limited to 12 months on Counts I, II, and IV, and 0 months on Count III.”

Response to PRP, App. C at 3.

       The court granted the motion and changed Moody’s sentence from 36 months of

community custody on each count to 12 months for counts I, II, and IV, and 0 months for count

III.2 The order stated that the first two counts ran consecutive to each other but counts I, III, and

IV ran concurrent with each other.       The court also entered corrected findings of fact and

conclusions of law for an exceptional sentence.

       Moody then filed this timely PRP.

       In a declaration, Moody stated that he was not told of the change to his judgment and

sentence at the time the court changed it and was not asked whether he wished to withdraw his

guilty plea. He stated that if the State would have asked him, he would have withdrawn his guilty

plea. He also stated that the “concept of ‘same criminal conduct’ was not explained in [his] plea

agreement.” PRP, Attach. (emailed declaration of Daniel Moody) at 1.

       In another declaration, Moody stated that if he “had been given notice and told that [he]

could withdraw [his] guilty plea due to the mutual mistake, [he] would have done so.” Reply in

Support of PRP, Attach. (declaration of Daniel Moody) at 1.

                                           ANALYSIS3

I.     RIGHT TO WITHDRAW PLEA AGREEMENT

       Moody argues that when a plea agreement conflicts with the law, “the defendant must be

given an opportunity to withdraw the plea.” PRP at 5. Moody contends that because he was never


2
 The amended judgment and sentence appears to have a scrivener’s error. It states that Moody’s
community custody is 12 months for counts I, II, and IV, and 0 months for count IV.
3
 The State argues that the record is insufficient for us to review Moody’s PRP because he did not
supply the plea agreement he signed or the transcript from his sentencing hearing. We disagree.


                                                  3
52700-6-II


given the opportunity to withdraw his plea, we “should reverse and remand so that he can be given

the choice.” PRP at 6. In the event we require that he show prejudice, Moody argues that he has

made the necessary showing.

       The State argues that under State v. Buckman, 190 Wash. 2d 51, 409 P.3d 193 (2018), Moody

is not entitled to withdraw his guilty plea because he cannot show actual and substantial prejudice.

We agree with the State.

       A defendant’s guilty plea is valid if it is knowing, voluntary, and intelligent. State v.

Mendoza, 157 Wash. 2d 582, 587, 141 P.3d 49 (2006); see also CrR 4.2(d). “A plea is knowing and

voluntary only when the person pleading guilty understands the plea’s consequences, including

possible sentencing consequences.” Buckman, 190 Wash. 2d at 59. “[A] guilty plea may be deemed

involuntary when based on misinformation regarding a direct consequence of the plea, regardless

of whether the actual sentencing range is lower or higher than anticipated.” Mendoza, 157 Wash. 2d

at 591. “Mandatory community placement is a direct consequence of a guilty plea because it

‘produces a definite, immediate and automatic effect on a defendant’s range of punishment.’”

State v. Turley, 149 Wash. 2d 395, 399, 69 P.3d 338 (2003) (quoting State v. Ross, 129 Wash. 2d 279,

284, 916 P.2d 405 (1996)); see also In re Pers. Restraint of Quinn, 154 Wash. App. 816, 840, 226
P.3d 208 (2010) (concluding that the correct length of a term of community custody is a direct

consequence of a guilty plea). The voluntariness of a defendant’s waiver of the right to jury trial

is a legal question, which we review de novo. State v. Curry, 191 Wash. 2d 475, 506, 423 P.3d 179

(2018); Buckman, 190 Wash. 2d at 57.

       The parties disagree whether Moody must show prejudice. To support his argument that

he is entitled to withdraw his plea without showing prejudice, Moody relies on State v. Miller, 110
Wash. 2d 528, 756 P.2d 122 (1988), overruled in part by State v. Barber, 170 Wash. 2d 854, 248 P.3d
4
52700-6-II


494 (2011). In Miller, the prosecutor inadvertently misinformed the defendant that he could

potentially receive a sentence of less than 20 years. 110 Wash. 2d at 529. The defendant then pled

guilty to murder in the first degree. Miller, 110 Wash. 2d at 529. The plea agreement allowed the

defendant to argue for an exceptional sentence of less than 20 years at sentencing; the State would

recommend a term of 20 years but would not agree to the exceptional downward sentence. Miller,
110 Wash. 2d at 529.

       Three months after entering the plea, but before the court sentenced him, the defendant

learned that he could not receive a sentence of less than 20 years. Miller, 110 Wash. 2d at 529; see

former RCW 9.94A.120(4) (1985). The defendant then moved to withdraw his guilty plea, which

the trial court denied. Miller, 110 Wash. 2d at 529.

       On appeal, all parties agreed that the defendant’s plea was involuntary because he did not

understand the sentencing consequences of pleading guilty. Miller, 110 Wash. 2d at 531. Thus, the

court only had to determine the appropriate remedy between withdrawal of the guilty plea or

granting specific performance of the agreement.4 Miller, 110 Wash. 2d at 531. Miller argued that

because “the plea agreement [he entered] was not legal . . . the only appropriate remedy for the

mutual mistake underlying the agreement [was] to allow him to withdraw his guilty plea.” Miller,
110 Wash. 2d at 532. The court determined that the appropriate remedy was to allow withdrawal of

the guilty plea. Miller, 110 Wash. 2d at 535.

       The State relies on Buckman to argue that Moody must show prejudice. In Buckman, the

defendant pled guilty pursuant to a plea agreement. 190 Wash. 2d at 55. However, prior to entering

the agreement, the State had erroneously informed Buckman that the maximum sentence for his



4
 But see Barber, 170 Wash. 2d at 870-74 (overruling the portion of Miller allowing defendants to
enforce unlawful plea agreements).


                                                5
52700-6-II


crime was life in prison.5 Buckman, 190 Wash. 2d at 55. Buckman then pled guilty in exchange for

a special sex offender sentencing alternative (SSOSA) recommendation from the State. Buckman,
190 Wash. 2d at 55. He received a SSOSA disposition. Buckman, 190 Wash. 2d at 56.

       After serving his term of confinement, the defendant was released on lifetime community

custody. Buckman, 190 Wash. 2d at 56. He then violated his community custody provisions, had his

SSOSA revoked, and received a 114-month sentence.             Buckman, 190 Wash. 2d at 56.         At

resentencing, the defendant’s new attorney realized that Buckman should never have been subject

to potential lifetime confinement. Buckman, 190 Wash. 2d at 56.

       The defendant then filed a CrR 7.8 motion seeking to withdraw his plea. Buckman, 190
Wash. 2d at 56 n.1. The State conceded that he had been improperly sentenced, but the trial court

disagreed. Buckman, 190 Wash. 2d at 56. The defendant appealed.

       The defendant argued that (1) his plea was involuntary and (2) the error prejudiced him

because he would not have pled guilty if he had been adequately informed of his potential

consequences. Buckman, 190 Wash. 2d at 58. Because Buckman “was misinformed of his possible

sentencing consequences,” the court concluded that his plea was involuntary. Buckman, 190
Wash. 2d at 60.

       In analyzing prejudice, the court noted that “[a] motion to withdraw a plea after judgment

has been entered is a collateral attack . . . [which] require[s] the petitioner to show ‘actual and

substantial prejudice.’” Buckman, 190 Wash. 2d at 60 (quoting In re Pers. Restraint of Stockwell,

179 Wash. 2d 588, 598-99, 316 P.3d 1007 (2014)). Because Buckman did not show actual and




5
  Because the defendant was a minor at the time of the crime, he was subject to a maximum
sentence of 114 months. RCW 9.94A.510, .515, .701(1)(a).


                                                6
52700-6-II


substantial prejudice, the court denied his motion to withdraw his plea and remanded for

resentencing. Buckman, 190 Wash. 2d at 71.

       We conclude that Buckman controls. Buckman clarified that defendants who seek to

withdraw a guilty plea after sentencing must show actual and substantial prejudice. Here, Moody’s

PRP seeks to withdraw his guilty plea. He filed his PRP after he was sentenced. Thus, Moody

must show actual and substantial prejudice. Buckman, 190 Wash. 2d at 60.

       The actual and substantial prejudice inquiry is “an objective, rational person inquiry, rather

than a subjective analysis.” Buckman, 190 Wash. 2d at 66. A defendant must show that “a rational

person in [the defendant’s] situation would more likely than not have rejected the plea and

proceeded to trial.” Buckman, 190 Wash. 2d at 69. Therefore, “‘[a] bare allegation that a petitioner

would not have pleaded guilty if he had known all the consequences of the plea is not sufficient to

establish prejudice.’” Buckman, 190 Wash. 2d at 67 (alteration in original) (quoting In re Pers.

Restraint of Riley, 122 Wash. 2d 772, 782, 863 P.2d 554 (1993)).

       Here, like in Buckman, Moody asserts that if he had been correctly informed of his

sentencing consequences he would not have pled guilty. In Buckman, the court concluded that the

defendant’s assertion, without more, was insufficient. 190 Wash. 2d at 69-70. Therefore, we

similarly conclude that Moody’s assertion, without more, is insufficient for him to show actual

and substantial prejudice.6

II.    SAME CRIMINAL CONDUCT

       Moody argues that either his “plea is invalid or the agreement that [his] offender score

[was] 9 is invalid because it was not the product or [sic] a stipulation and is not supported by the


6
  Moody also argues that a rational person would have rejected the plea because it was based on
In re Barr. This assertion, without more, is also insufficient for him to show actual and substantial
prejudice.


                                                 7
52700-6-II


facts.” PRP at 7. Therefore, Moody contends that either we should invalidate his plea or remand

for resentencing. We disagree.

       A defendant can waive a challenge to a miscalculated offender score “where the alleged

error involves an agreement to facts, later disputed, or where the alleged error involves a matter of

trial court discretion.” In re Pers. Restraint of Goodwin, 146 Wash. 2d 861, 874, 50 P.3d 618 (2002).

       In State v. Nitsch, 100 Wash. App. 512, 518-19, 997 P.2d 1000 (2000), the defendant argued

for the first time on appeal that the two crimes he was convicted of, burglary in the first degree

and assault in the first degree, constituted the same criminal conduct. However, in his presentence

memorandum, the defendant had agreed that his offender score had been properly calculated.

Nitsch, 100 Wash. App. at 521-22.

       The court stated:

               This is not an allegation of pure calculation error . . . . Nor is it a case of
       mutual mistake regarding the calculation mathematics. Rather, it is a failure to
       identify a factual dispute for the court’s resolution and a failure to request an
       exercise of the court’s discretion.

Nitsch, 100 Wash. App. at 520 (footnote omitted).

       The court also recognized that in the context of plea agreements, “it may not be to the

defendant’s advantage to raise the same criminal conduct issue” at sentencing. Nitsch, 100 Wn.

App. at 523. For example, “[t]he defendant may wish to make an argument for a mitigated

sentence which is factually inconsistent with the requirements of the same criminal conduct

statute.” Nitsch, 100 Wash. App. at 523. Therefore, the court concluded that the defendant had

waived his same criminal conduct argument. Nitsch, 100 Wash. App. at 521-22.

       Here, like in Nitsch, Moody stipulated that his offender score of 9 was correct based on the

current offenses. He also filed a sentencing memorandum confirming the same. Additionally,

Moody’s In re Barr plea sought to take advantage of the plea agreement, which, because he pled


                                                  8
52700-6-II


to crimes for which there was no factual basis, was “factually inconsistent with the requirements

of the same criminal conduct statute.” Nitsch, 100 Wash. App. at 523. Therefore, we conclude that

Moody waived his argument.

        We deny Moody’s petition.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                            Melnick, J.

We concur:




        Maxa, C.J.




        Lee, J.




                                                9